—In a proceeding, inter alia, to invalidate the petition designating certain of the appellants as candidates in the Republican Party primary election to be held on September 12, 1978, for the party position of County Committeeman from the 50th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 22, 1978, which, inter alia, invalidated the designating petition. Judgment affirmed, without costs or disbursements. Special Term properly invalidated the designating petition because the names of the candidates had been placed on the petition without their consent (see Richardson v Luizzo, 64 AD2d 942). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Con-nor, JJ., concur.